UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                       No. 10-3860
                                      _____________

   DAVID W. COVELL; MARGARET COVELL, Plenary Guardians of the Person of
                          David F. Covell,
                                  Appellants

                                             v.

    BELL SPORTS, INC.; EASTON-BELL SPORTS, INC.; PERFORMANCE, INC.

                                             v.

                MICHAEL KENIG; ARCHDIOCESE OF PHILADELPHIA.

                                 _____________________

         BEFORE: HARDIMAN, ALDISERT, Circuit Judges and RESTANI*, Judge
                          _____________________

                          ORDER TO AMEND THE OPINION
                              ____________________

         In the precedential opinion for the case above, each appearance of the word
“certiorari” in reference to the Supreme Court of Pennsylvania shall be replaced with the
word “allocatur.” Accordingly, an amended opinion that includes such changes shall be
filed.
                                                         BY THE COURT:

                                                         /s/ Ruggero J. Aldisert
                                                         United States Circuit Judge
DATED: July 14, 2011
tmm/cc: All counsel/parties of record

_______________
* Honorable Jane A. Restani, Judge of the United States Court of International Trade,
sitting by designation.